DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/28/2022 are acknowledged.  Claims 74, 81 and 84-85 are amended; claims 1-73, 80, 82-82, 86 and 88-89 are canceled; no claims are withdrawn; claims 74-79, 81, 84-85, 87 and 90-93 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/280508, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application No. 62/280508 does not disclose Bacillus megaterium strain deposited as NRRL B-67370; hence, the effective filing date of claims 74-79, 81, 84-85, 87 and 90-93 is the filing date of PCT/US2017/014119, 1/19/2017.

Notification of Double Patenting based on Duplicate Claims in the Case
Applicant is advised that should claims 75 be found allowable, claim 81 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Objections
Claim 1 is objected to because of the following informalities:  The list of beneficial traits is rife with duplications or substantial duplications including “increased biomass” and “increased biomass”, “increased growth” and “growth improvement”, “increased nitrogen utilization efficiency” and “improved nitrogen utilization”, “enhanced water use efficiency” and “improved water use efficiency”, etc.  It is suggested that the duplications or substantial duplications be removed to improve the readability of the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 74-93 under 35 U.S.C. § 112(a), as set forth at pp. 2-5 of the previous Office Action is moot regarding claims 80, 82-83, 86 and 88-89 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the Applicant’s statement that A) the claimed strain of B. megaterium has been deposited under the terms of the Budapest Treaty as NRRL No. B-67369, on 16 January 2017, Applicant’s statement that B) this strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and the previous amendment of the specification so that it contains (1) the accession number for the deposit, (2) the date of the deposit, (3) a description of the deposited biological material sufficient to specifically identify it and to permit examination and (4) the name and address of the depository.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85 and 87 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ specific strains of bacteria because claim 85 is drawn to a microbial consortium comprising at least two microbes, wherein one microbe is of the taxon Bacillus megaterium deposited as NRRL Accession Deposit No. NRRL B-67369; and at least one microbe listed in Table 1, Table 2, Table 3, or Table 4, wherein Tables 1-4 lists >> 100 strains of bacteria.  The specification does not provide a sufficiently repeatable method to obtain the strains of bacteria; hence there is a need for a deposit of the biological materials.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that deposits have been made for some of the strains in this application as filed as noted in Table 1, Table 2, Table 3, and Table 4 of the specification.  However, many strains do not indicate a deposit and for those deposited 
SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

               A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

               Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

To overcome this rejection, deposits for all of the materials recited in claim 85 (all the strains in Tables 1-4 for the current claim) must be set forth in the specification along with deposit dates and the averment set forth above.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 8-10 regarding the previous rejections under 35 U.S.C. § 112(a) and § 102(a)(1) are moot as the rejections have been withdrawn.  Regarding the terminal disclaimer (Remarks, p. 8), it appears that it was disapproved (see p. 18 below); however, the double patenting rejection has been withdrawn (see p. 18 below).  Regarding the warning for substantially duplicated claims (Remarks, p. 9), claim 81 is still a substantial duplicate of claim 75.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 84-85, 87 and 90-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e., laws of nature, natural phenomena, or abstract ideas; natural products are natural phenomena) without significantly more. 
Claims 84-85, 87 and 90-93 recite agricultural compositions comprising naturally occurring bacteria with a) an agriculturally acceptable carrier, a pesticide, a plant growth regulator, a beneficial agent or a biologically active agent, b) with other naturally occurring bacteria or c) with a plant.  The agriculturally acceptable carrier, pesticide, plant growth regulator, beneficial agent or biologically active agent can be a natural product such as water (i.e. carrier) or other naturally occurring bacteria (biologically active agent); hence, the compositions would appear to comprise nothing more than judicial exceptions (natural products).  The judicial exceptions are not integrated into a practical application because the claims recite nothing in addition to the natural product compositions.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite nothing more than the natural product compositions.
The Supreme Court, in Myriad, addressed the Court's long-standing "rule against patents on naturally occurring things", as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013).
Myriad relied on Chakrabarty as "central" to the eligibility inquiry, and re-affirmed the Office's reliance on Chakrabarty's criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., "isolated") in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not "depend simply on the draftsman's art").
Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products are examined for a marked difference under Chakrabarty.
The teachings of the Court are instructive to the instant action.  Instant claims 84-85, 87 and 90-93 are drawn to agricultural compositions comprising naturally occurring products, namely bacteria, plants and/or compositions which can be natural products.
However, merely collecting or isolating naturally occurring products does not impart any significantly different characteristics, with respect to structure or function, to meaningfully distinguish the claimed composition from their naturally occurring counterparts in soil or food.  These judicial exceptions (compositions of naturally occurring bacteria) is not integrated into a practical application because a composition of natural products is not an application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include elements in addition to the composition of natural products.
i.e. the claim does not recite that the bacterium has been genetically modified).  Hence, the compositions of claim 87 would appear to be met with compositions of natural products.
Regarding claims 91-93 which recite a synthetic combination of a plant and the agricultural composition of claim 84, the bacteria is not required to be in contact with the plant as seen in claim 93, “wherein the microbial consortia is coated onto the seed of the plant or applied onto the surface of a part of the plant, or applied into an area into which a plant will be planted, or combining the bacteria with a fertilizer or other agricultural composition, and combinations thereof” (emphasis added).  Hence, the compositions of claims 90-93 would appear to be met with compositions of natural products.
Applying the analysis set forth in MPEP 2106 confirms this conclusion:
Based upon an analysis with respect to the claims as a whole, claims 84-85, 87 and 90-93 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest naturally occurring counterpart and does not present ‘significantly more’ than the JE . The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 84-85, 87 and 90-93, the answer is yes, the claims are drawn to compositions of matter.  

Claims 84-85, 87 and 90-93 are drawn to compositions of naturally occurring bacteria, carriers and/or plants, i.e. a natural phenomenon which is a natural product. 
When the judicial exception is a natural product, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest occurring natural counterpart.
The closest occurring natural counterpart to the claimed invention is naturally occurring agricultural bacteria, carriers and/or plants.  All of the components appear to be identical to the components as they occur in nature. 
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 84-85, 87 and 90-93, the judicial exceptions are not integrated into a practical application because the claims, directed to compositions, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 84-85, 87 and 90-93, they only recite natural products; hence, claims 84-85, 87 and 90-93 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 84-85, 87 and 90-93 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
The rejection of claims 88-89 under 35 U.S.C. § 102(a)(1), as set forth at pp. 7-8 of the previous Office Action is moot due to cancelation of the claims.
The rejection of claim 86 under 35 U.S.C. § 102(a)(1), as set forth at pp. 8-9 of the previous Office Action is moot due to cancelation of the claim.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 74-78, 81, 84-85, 87 and 90-93 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cordova-Kreylos et al., US 2016/0113288 (cite A, attached PTO-892; herein “Cordova-Kreylos”).
Bacillus megaterium to plants for imparting the beneficial trait of drought resistance or salinity tolerance (Abst.)  Cordova-Kreylos teaches that the Bacillus megaterium can be formulated with a biocompatible carrier, i.e. an agriculturally acceptable carrier ([0003], [0010], [0025]), and applying to a plant an amount effective to increase drought tolerance and/or salt tolerance ([0008], [0053]) wherein the Bacillus megaterium is isolated strains of Bacillus megaterium including Bacillus megaterium strain H491 (NRRL Accession No. B-50769), Bacillus megaterium strain MO 18 (NRRL Acccesion No. B-50770) and Bacillus megaterium strain J142 (NRRL Accession No. B-50771) [0009] anticipating claims 74, 76 and 84.
It would appear that the Bacillus megaterium strains of Cordova-Kreylos (i.e. Bacillus megaterium strain H491, Bacillus megaterium strain MO 18 and/or Bacillus megaterium strain J142) is/are the claimed Bacillus megaterium strain deposited as NRRL B-67369 recited in claims 74 and 84-85 because they are Bacillus megaterium strains having the ability to impart the claimed beneficial traits onto plants.  Thus, the disclosure of the compositions and methods of Cordova-Kreylos comprising Bacillus megaterium strain H491, Bacillus megaterium strain MO 18 and/or Bacillus megaterium strain J142 in Cordova-Kreylos anticipates claims 74 and 84.  NOTE: Claims 74 and 84-85 are drawn to compositions and methods comprising a Bacillus megaterium strain having the ability to impart the claimed beneficial traits onto plants and deposited as NRRL B-67369 not to the deposit itself or the strain name/label.  If the Bacillus megaterium strains taught by Cordova-Kreylos (i.e. Bacillus megaterium strain H491, Bacillus megaterium strain MO 18 and/or Bacillus megaterium strain J142) is/are the Bacillus megaterium strain deposited as NRRL B-67369 then the disclosure of Cordova-Kreylos anticipates the claimed bacterium regardless of whether Cordova-Kreylos calls the strain H491, MO 18, J142 or any other designation and regardless of whether Cordova-Kreylos recognizes that the cells have been deposited as NRRL B-67369 (an impossibility because Cordova-Kreylos was published before the instant Bacillus megaterium strain was deposited as NRRL B-67369).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding is factual proof that the rejection is in error.  See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicant can overcome the rejection by showing that the Bacillus megaterium strains disclosed by Cordova-Kreylos are genetically distinct from the Bacillus megaterium strain recited in the claims.
Cordova-Kreylos teaches that the compositions comprising Bacillus megaterium strain H491, Bacillus megaterium strain MO 18 and/or Bacillus megaterium strain J142 and applied to plants to increase drought tolerance and/or salt tolerance can further comprise other bacteria including several strains recited in Tables 1-4 of the specification including Bacillus thuringiensis [0049] anticipating claims 75, 81 and 85.
Cordova-Kreylos teaches that the compositions can comprise 1 x 108 CFU/ml, i.e. 1 x 108 bacterial cells/g [0060] anticipating claim 77.
Cordova-Kreylos teaches that the compositions can be applied to the plants by coating the plant’s seeds (Seed Treatments [0064-71]) anticipating claims 78 and 90.
After application of the composition comprising Bacillus megaterium and Bacillus thuringiensis to the seed of the plant, the synthetic combination of a plant and the agricultural composition comprising at least two of the isolated bacterial species recited in claims 91-93 would be produced anticipating claims 91-93.
Cordova-Kreylos teaches compositions wherein at least one of the microbes is mutated [0009] anticipating claim 87.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 74-79, 81, 84-85, 87 and 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Cordova-Kreylos.
The discussion of Cordova-Kreylos regarding claims 74-78, 81, 84-85, 87 and 90-93 set forth in the rejection above is incorporated herein.
Cordova-Kreylos does not specifically disclose the bacterial cells per seed in the seed coating method; however, the amount of bacteria coated per seed would be a result effective variable with the result being improved drought or salinity tolerance and would find it obvious to optimize the amount of bacteria coated per seed starting with the 1 x 108 cfu/ml composition recited for drip irrigation [0060] and would arrive at the claimed dosage of 1 x 105 – 1 x 109 bacterial cells per seed; therefore, claim 79 is prima facie obvious.
See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process 

Double Patenting
The provisional rejection of claims 74-93 on the ground of non-statutory double patenting over claims 1-20 of copending application 16/811312, as set forth at pp. 5-7 of the previous Office Action is moot regarding claims 80, 82-83, 86 and 88-89 due to cancelation of the claims and is withdrawn regarding the remaining claims because the copending claims do not recite or make obvious compositions or methods comprising Bacillus megaterium.

Terminal Disclaimer
It would appear that the terminal disclaimer has been disapproved because form PTO/SB/25 was not used (see DISQ document, 3/1/2022).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651